[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On April 19, 2002, petitioner filed a petition for a writ of habeas corpus in the Superior Court for the Judicial District of New London.
Petitioner has failed to indicate in the appropriate place on the petition form the location at which he is being confined.
Department of Correction's records filed with the court indicate that he has been confined at Cheshire Correctional Center since August 13, 2001.
Connecticut General Statutes § 52-466 requires that an application for a writ of habeas corpus be made to the superior court for the judicial district in which the petitioner claims to be illegally confined.
Since this court lacks jurisdiction, the petition is dismissed. Connecticut Practice Book § 23-29(1).
Joseph J. Purtill Judge Trial Referee